EXHIBIT 1
 Fuld Plaintiffs’ PSJVTA Arguments Borrowed from Sokolow Plaintiffs’ PSJVTA Brief

Fuld Plaintiffs’ Memorandum of Law in            Sokolow Plaintiffs’ Opening Brief on
Opposition to Defendants’ Motion to              PSJVTA, No. 04-cv-397, ECF #1015
Dismiss (ECF #29) (“Opposition”)                 (S.D.N.Y. Nov. 12, 2020) (“Opening Brief”)
“Defendants have a regular policy and            “Defendants’ longstanding practice—enacted
practice of making such payments to those        into PA law—of making monthly and other
who commit such acts … and where an              payments to designees of all individuals
organization has “‘a need for regularity’        imprisoned for terror crimes and families of
evidence of their routine practice is            all suicide terrorists is, in itself, powerful
‘particularly persuasive’” evidence that they    evidence that Defendants have continued to
followed their practice on a particular          make them after April 18, 2020. Where, as
occasion. Hancock v. Am. Tel. & Tel. Co.,        here, organizations have a particular “ ‘need
701 F.3d 1248, 1262 (10th Cir. 2012)             for regularity,’ evidence of their routine
(quoting 2-406 Weinstein’s Federal Evidence      practice is ‘particularly persuasive’ ” evidence
§ 406.03).” Opposition at 8.                     that they followed their practice on a
                                                 particular occasion. Hancock v. Am. Tel. &
                                                 Tel. Co., 701 F.3d 1248, 1262 (10th Cir.
                                                 2012) (quoting 2-406 Weinstein’s Federal
                                                 Evidence § 406.03).” Opening Brief at 9.

“[T]hese payments are a legal entitlement     “These salaries are a legal entitlement,
under the PA Prisoners and Ex-Prisoners       according to the PA’s Prisoners and Ex-
Law, under which “[t]he PA must give every    Prisoners Law, which states:
prisoner a monthly salary . . . [p]risoners’  1. The [PA] must give every prisoner a
family members shall receive a portion of the monthly salary . . . .
prisoners’ salary” and “[t]he prisoner shall  2. Prisoners’ family members shall receive a
appoint an agent to collect his monthly salaryportion of the prisoners’ salary based on the
or what remains of it.” See Spitzen Decl., Ex.standard of legal expenditure in effect.
1, Law No. 19 of 2004, Art. 7, translated and 3. The prisoner shall appoint an agent to
admitted into evidence in Sokolow (Waldman)   collect his monthly salary or what remains of
v. PLO, No. 1:04-cv-0397-GBD as Pls’ Ex.      it.
512 (D.E. 909).” Opposition at 8-9.           Law No. 19 of 2004, Art. 7, translated and
                                              admitted in evidence as Pls.’ Ex. 512 (D.E.
                                              909) and attached to the Spitzen Declaration
                                              as Exhibit 1”. Opening Brief at 10.
“Defendants’ senior officials have made       “Defendants repeatedly admitted that they
numerous statements affirming such            continued the prisoner and martyr payments
payments either recorded on video or reported without interruption. Spitzen Decl. ¶ 29–41.”
through Defendants’ own official press        Opening Brief at 12.
service, AC ¶ 54, Spitzen Decl. ¶¶ 29-41”.
Opposition at 9.
“In an October 4, 2020 State Department       “The most recent report covers the six months
report submitted pursuant to the PLO          ending October 4, 2020. Yalowitz Decl. Ex.
Commitments Compliance Act of 1989 and        27. It states that “the PA continued to make
related federal laws, the State Department    payments through the PLO to Palestinians
stated that “the PA continued to make               connected to terrorism,” and specifies that
payments through the PLO to Palestinians            “[t]he recipients of the payments included
connected to terrorism,” and “the recipients of     Palestinian terrorists in Israeli prison, released
the payments included Palestinian terrorists in     Palestinian terrorists, and the families of
Israeli prison, released Palestinian terrorists,    Palestinians who were wounded or died while
and the families of Palestinians who were           committing terrorist acts or in connection
wounded or died while committing terrorist          with terrorism.” Id.” Opening Brief at 14.
acts or in connection with terrorism.”
Yalowitz Decl. Ex. 27.” Opposition at 9.

“18 U.S.C. § 2334(e)(3)(F) … does not limit         “As a threshold matter, the “ancillary”
18 U.S.C. § 2334(e)(1)(B), the “facilities”         activities exception does not apply at all to the
prong, because it does not mention “facilities”     “maintain[s] any office” prong. Under
and because 18 U.S.C. § 2334(e)(4)                  paragraph (4) of § 2334(e), “any office …
specifically provides that any “headquarters,       premises, or other facility or establishment
premises, or other facility or establishment        within the territory of the United States that is
within the territory of the United States that is   not specifically exempted by paragraph (3)(A)
not specifically exempted by paragraph (3)(A)       shall be considered to be in the United States
shall be considered to be in the United States      for purposes of paragraph (1)(B).” 18 U.S.C.
for purposes of paragraph (1)(B).” By               § 2334(e)(4) (emphasis added). Had Congress
enumerating paragraph (3)(A) in this                intended the catch-all (paragraph (3)(F)) to
provision, and not paragraph (3)(F), Congress       apply to Defendants’ office, paragraph (4)
limited the application of paragraph (3)(F) to      would have said so. It does not. That omission
“activities” and not to “facilities,” and           indicates that Congress did not deem
“additional exceptions are not to be implied,       Exception (F) available for the “maintain[s]
in the absence of evidence of a contrary            any office” prong. See United States v. Smith,
legislative intent.” United States v. Smith, 499    499 U.S. 160, 167 (1991) (“Where Congress
U.S. 160, 167 (1991).” Opposition at 10.            explicitly enumerates certain exceptions …
                                                    additional exceptions are not to be implied, in
                                                    the absence of evidence of a contrary
                                                    legislative intent.”).” Opening Brief at 21.

“Ancillary activities are “activities and           “The word “ancillary” is defined as “activities
services that provide essential support to the      and services that provide essential support to
functioning of a central service.” Oxford           the functioning of a central service.” Oxford
English Dictionary (online ed. 2020). A             English Dictionary (online ed. 2020).”
broader definition of “ancillary” would render      Opening Brief at 21.
Congress’ use of the term “exclusive                “Courts read statutory exceptions “narrowly
purpose” utterly superfluous. See Comm’r v.         in order to preserve the primary operation of
Clark, 489 U.S. 726, 739 (1989) (Courts read        the [main] provision.” Comm’r v. Clark, 489
statutory exceptions “narrowly in order to          U.S. 726, 739 (1989). “When a statute sets
preservice the primary operation of the [main]      forth a general principle, coupled with an
provision.”); Capitol Recs., LLC v. Vimeo,          exception to it, it is logical to assume, in the
LLC, 826 F.3d 78, 91 (2d Cir. 2016).                face of ambiguity in the exception, that the
Opposition at 10-11 n.2.                            legislature did not intend the exception to be
                                                    so broad as to leave nothing of the general
                                                  principle.” Capitol Recs., LLC v. Vimeo, LLC,
                                                  826 F.3d 78, 91 (2d Cir. 2016). … In
                                                  addition, it would make no sense for Congress
                                                  to have tightly focused Exceptions (A) and
                                                  (B) on facilities used and activities
                                                  undertaken for the “exclusive purpose” of
                                                  “official business of the United Nations,”
                                                  only then to add a catch-all exception that
                                                  makes the term “exclusively” superfluous.”
                                                  Opening Brief at 22.

Reference to Senator Lankford’s statement         Reference to Senator Lankford’s statement
that the ancillary exception is intended to       that the ancillary exception is intended to
“permit only essential support or services that   “permit only essential support or services that
are absolutely necessary”; Discussion of          are absolutely necessary”; Discussion of
Senator Leahy’s statement and argument that       Senator Leahy’s statement and argument that
since Leahy was an opponent of the PSJVTA         since Leahy was an opponent of the PSJVTA
in committee and only made the statement          in committee and only made the statement
after enactment at the behest of Defendants’      after enactment at the behest of Defendants’
counsel, that Leahy’s statement should not be     counsel, that Leahy’s statement should not be
taken seriously. Opposition at 10-11 n.2.         taken seriously. Opening Brief at 23.
Argument for consent to the PSJVTA via            Argument for consent to the PSJVTA via
consular services, press conferences,             consular services, a February 2020 press
distribution of informational materials,          conference, social media and website postings
engagement with U.S. media to influence           intended to influence U.S. foreign policy.
U.S. foreign policy. Opposition at 10.            Opening Brief at 17-18.
“Defendants have maintained offices not used      “Defendants cannot reasonably contend that
exclusively for the purpose of conducting         their East 65th Street office is used
official UN business but has instead been         “exclusively for the purpose of conducting
used to publish “political material intended to   official business of the United Nations.” 18
influence the foreign policies of the United      U.S.C. § 2334(e)(3)(A) (emphasis added). …
States.” Meese v. Keene, 481 U.S. 465, 470        Defendants’ “public relations” activities—
(1987); AC ¶¶ 75-95; Yalowitz Decl. ¶¶ 203-       their press conferences and media releases
224. Such media activities are “not conducted     discussed immediately above—are not
in furtherance of the PLO’s [UN] observer         official business of the United Nations. To the
status.” Klinghoffer v. SNC Achille Lauro,        contrary, such materials are propaganda—that
937 F.2d 44, 51 (2d Cir. 1991).” Opposition       is, “political material intended to influence
at 11.                                            the foreign policies of the United States.”
                                                  Meese v. Keene, 481 U.S. 465, 470 (1987).
                                                  As the Second Circuit held nearly thirty years
                                                  ago, “media” appearances and “other
                                                  proselytizing” “may properly be considered as
                                                  a basis for jurisdiction” precisely because
                                                  such activities simply are “not conducted in
                                                  furtherance of the PLO’s [U.N.] observer
                                                  status.” Klinghoffer v. SNC Achille Lauro,
                                                   937 F.2d 44, 51 (2d Cir. 1991) (emphasis
                                                   added).” Opening Brief at 19-20.

“Thus, “speeches” “interviews” “media              “On remand in the Klinghoffer case, Judge
appearances” and “informational pamphlets”         Stanton of this Court exercised personal
are all “sufficiently separate from [UN]           jurisdiction, holding that “speeches,”
activities that they may be considered in          “interviews,” “media appearances,” and
determinizing” whether to exercise personal        distribution of “informational pamphlets”
jurisdiction.” Klinghoffer v. SNC Achille          were all “sufficiently separate from [PLO’s]
Lauro, 795 F. Supp. 112, 114 (S.D.N.Y              UN activities that they may be considered in
1992).” Opposition at 11.                          determining” whether to exercise personal
                                                   jurisdiction. 795 F. Supp. 112, 114 (S.D.N.Y.
                                                   1992).” Opening Brief at 20.
““Because the requirement of personal              ““Because the requirement of personal
jurisdiction represents first of all an individual jurisdiction represents first of all an individual
right, it can, like other rights, be waived.” Ins. right, it can, like other such rights, be
Corp. of Ireland, 456 U.S. at 703. So long as      waived.” Ins. Corp. of Ireland, Ltd. v.
defendant’s conduct is “knowing and                Compagnie des Bauxites de Guinee, 456 U.S.
voluntary,” the court’s exercise of jurisdiction 694, 703 (1982). … So long as a defendant’s
is consistent with due process. Wellness Int’l, conduct is “knowing and voluntary,” the
135 S. Ct. at 1948; Roell, 538 U.S. at 590;        court’s exercise of jurisdiction is consistent
Burger King Corp. v. Rudzewicz, 471 U.S.           with due process. Wellness Int’l Network v.
462, 472 (1985).” Opposition at 12.                Sharif, 135 S. Ct. 1932, 1948 (2015); see
                                                   Roell v. Withrow, 538 U.S. 580, 590 (2003);
                                                   Burger King Corp., 471 U.S. at 472 n.14.”
                                                   Opening Brief at 26.

“Defendants were aware of the PJSTVA and,          “Defendants were specifically informed of the
at a minimum, were specifically informed of        PSJVTA’s passage on December 26, 2019.
the PSJVTA’s passage on December 26,               See Letter from Tejinder Singh to Hon. Mark
2019. See Letter from Tejinder Singh to Hon.       Langer, Shatsky v. Palestine Liberation Org.,
Mark Langer, Shatsky v. Palestine Liberation       No. 17-7168 (D.C. Cir. Dec. 26, 2019), Doc.
Org., No. 17-7168 (D.C. Cir. Dec. 26, 2019),       No. 1821532.” Opening Brief at 27.
Doc. No. 1821532.” Opposition at 12.
“The PJSTVA itself advances “critical U.S.         “As the Secretary of State put it, the PSJVTA
interests by seeking to enable U.S victims of      advances “critical U.S. interests by seeking to
terrorism to vindicate their rights in U.S         enable U.S. victims of terrorism to vindicate
courts while simultaneously protecting our         their rights in U.S. courts while
own national security interests and those of       simultaneously protecting our own national
our close ally, Israel.” Yalowitz Decl, Ex. 62,    security interests and those of our close ally,
Letter from Sec. Michael R. Pompeo to Sen          Israel.” Letter from Sec. Michael R. Pompeo
Charles E. Grassley (June 19, 2019). It            to Sen. Charles E. Grassley (June 19, 2019)
reasonably advances the United States’             (Yalowitz Decl. Ex. 62). Indeed, the PSJVTA
interest in combating terrorism, which is “an      reasonably advances at least four important
urgent objective of the highest order.” Holder     federal interests: the nation’s determination to
v. Humanitarian Law Project, 561 U.S. 1, 33-       combat international terrorism, the duty of the
34 (2010). It reasonably advances the United      United States to protect its citizens, the
States’ responsibility to protect U.S citizens    national interest in compensating victims of
wherever they travel, and Congress may            terrorism, and the United States’ specific
reasonably determine that, even outside of        objective of advancing the Middle East peace
U.S. territory, “special protection for U.S.      process in an atmosphere of stability.”
nationals serves key national interests.”         Opening Brief at 30; see id. at 31-33 (citing
Gambe v. United States, 139 S. Ct. 1960,          Holder v. Humanitarian Law Project; Gamble
1967 (2019). It reasonably advances the           v. United States; Statement of Interest of the
United States’ interest in supporting “fair       United States, DE 935-1 ¶ 12; and the Taylor
compensation for American victims of              Force Act).
terrorism from those responsible for their
losses.” Statement of Interest of the United
States, Sokolow (Waldman) v. PLO, No. 1:04-
cv-0397-GBD, D.E. 935-1 ¶ 12. Finally, it
reasonably advances the United States’
interest in achieving Middle East peace by
disrupting and deterring terrorism. See Taylor
Force Act, Pub. L. No. 115-141, tit. X, div. S,
§ 1004(A)(1)(B), 132 Stat. 348, 114 (2018)
(codified at 22 U.S.C. § 2378c-1).”
Opposition at 13.
